DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 08/26/2022 have been entered. Claims 1-5, 7-14, and 16-22 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0255016, of record) in view of Jung (US 2019/0170967, of record)
Regarding claim 1, Kim discloses a driving mechanism for moving an optical element (see Fig 1), comprising: a fixed module, having a housing and a base connected to the housing, wherein the housing has a top cover and a sidewall extending from an edge of the top cover along an optical axis of the optical element (see Fig 1; Para [0035, 0047]; a base 12 and a housing 11, top cover and sidewalls of housing extend from an edge of top cover along optical axis, connected to the base); a movable module, disposed between the housing and the base for holding the optical element, wherein the movable module is movable relative to the fixed module (see Fig 2B; Para [0032]; OIS carrier is movable and is placed between 12 and 11); a driving assembly for driving the movable module to move relative to the fixed module (see Fig 2B; Para [0041]; OIS driving units drive OIS carrier); a position-sensing element, disposed on the base to detect the movement of the movable module relative to the fixed module (see Fig 2B; Para [0042]; positioning sensors h2 and h3 located on top of base 12); and a 3D circuit, embedded in the base and electrically connected to the position-sensing element (see Fig 2B; Para [0035]; circuit 18 is embedded in base 12 and is connected to position-sensing elements), wherein the 3D circuit has a first conductive portion, a second conductive portion, and a third conductive portion electrically connected to each other (see Fig 2B; see annotated figure 2B), 
    PNG
    media_image1.png
    214
    301
    media_image1.png
    Greyscale

the first conductive portion extends in a first direction (see Fig 2B; see annotated figure 2B 1st portion extends in a 1st direction), wherein the second and third conductive portions are situated on a reference plane (see Fig 2B; see annotated figure 2B 2nd and 3rd portions extends in a vertical direction to coils c2 and c3 and sit on a reference plane), and the first direction is not parallel to the reference plane (see Fig 2B; first direction is not parallel to ref plane), the first direction is perpendicular to the optical axis (see Fig 2B; first direction is perpendicular to black dotted line indicating optical axis); and wherein the 3D circuit further has an end portion for connecting to an external circuit (see Fig 2B; 3D circuit 18 has element 180 that connects to an external circuit 19), and the first conductive portion has an upper surface parallel to a horizontal plane (see Fig 2B; first portion has upper surface parallel to horizontal plane), wherein the upper surface is located between the third conductive portion and the end portion in a vertical direction which is perpendicular to the horizontal plane (see Fig 2B; surface of 1st portion is between 180, the end portion, and the 3rd portion).
Kim does not disclose wherein the position-sensing element is directly disposed on the base. Kim and Jung are related because both teach a driving mechanism for moving an optical element. 
Jung discloses a driving mechanism for moving an optical element (see Fig 1) wherein the position-sensing element is directly disposed on the base (see Fig 7; Para [0263-0265]; sensor disposed directly on the base of the driving mechanism)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Jung with wherein the position-sensing element is directly disposed on the base of Kim for the purpose of improving the sensing the position of the optical element by better positioning it within the device.
Regarding claim 2, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), wherein the height of the first conductive portion along the optical axis is less than the height of the third conductive portion along the optical axis (Kim: see Fig 2B; height in the vertical axis of portion 1 is smaller than height in the vertical axis of portion 2).
Regarding claim 3, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), wherein the driving assembly is electrically connected to the 3D circuit (Kim: see Fig 2B; Para [0044]; driving assembly composed of coils c2 and c3 are connected to circuit 18).
Regarding claim 4, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), wherein the driving assembly is electrically connected to the position-sensing element via the 3D circuit (Kim: see Fig 2B; Para [0045]; hall sensors h2 and h3 are connected to circuit 18).
Regarding claim 5, Kim in view of Jung discloses he driving mechanism as claimed in claim 1 (Jung: see Fig 1) wherein the base has a wall extending in a direction parallel to the optical axis (Jung: see Fig 7; base 210, has walls on four sides extending parallel to optical axis), and the position-sensing element is disposed on an inner surface of the wall (Jung: see Fig 7; Para [0264]; sensor 240 disposed in inner surface of wall in groove 215).
Regarding claim 7, Kim in view of Jung discloses the driving mechanism as claimed in claim 5 (Jung: see Fig 1), wherein the base has a quadrilateral structure (Jung: see Fig 7; base 210 formed into a quadrilateral), and the wall and the first conductive portion are located on different sides of the quadrilateral (Jung: see Fig 7; first portion is on the left side closest to the viewer while, wall with sensors is on the left and right sides farthest away from viewer in the figure). 
Regarding claim 8, Kim in view of Jung discloses the driving mechanism as claimed in claim 5 (Jung: see Fig 1), wherein the 3D circuit and base are integrally formed as one piece (Jung: see Fig 7; Para [0198]; circuit and base are combined to form integrally on piece). 
Regarding claim 10, Kim in view of Jung discloses the driving mechanism as claimed in claim 5 (Jung: see Fig 1), wherein the second and third conductive portions are embedded in the wall (Jung: see Fig 7; wall contains square interior groove, second and third portions are embedded in said groove). 
Regarding claim 11, Kim in view of Jung discloses the driving mechanism as claimed in claim 10 (Jung: see Fig 1), wherein the 3D circuit further has an extending portion connected to the third conductive portions and protruding from a first side of the wall (Jung: see Fig 7, wall has triangular protrusions that extends from each corner of wall and the third portions connects with a first side of the wall protrusion).
Regarding claim 12, Kim in view of Jung discloses the driving mechanism as claimed in claim 10 (Jung: see Fig 1), wherein the wall forms a recess with the extending portion disposed therein (Jung: see Fig 7; wall forms groove or recess that contains extending portion within said recess). 
Regarding claim 13, Kim in view of Jung discloses the driving mechanism as claimed in claim 5 (Jung: see Fig 1), wherein the end portion protrudes (Jung: see Fig 7; circuit 250 has terminals 251) from a second side of the wall for connecting to the external circuit (Jung: see Fig 7; Para [0216]; 251 protrudes from a second side of the wall and connects to an external circuit).
Regarding claim 16, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), wherein the 3D circuit forms a continuous 3D surface extending sequentially through the first, second, and third conductive portions (Kim: see Fig 2B; 3D circuit is formed continuously through first, second and third portions).
Regarding claim 17, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), wherein the base has a protrusion extending toward the housing, and the protrusion and the second conductive portion at least partially overlap when viewed in a direction parallel to the optical axis (Kim: see Fig 2B; base 12 has protruding center portion extending towards 11 and overlapped by second conductive portion in 18).
Regarding claim 18, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), further comprising a resilient element connecting the movable module with the fixed module, wherein the resilient element is electrically connected to the 3D circuit (Kim: see Fig 2B; Para [0054]; wires, w, connect AF circuit 17 and movable module 15 with fixed module and 3D circuit).
Regarding claim 19, Kim in view of Jung discloses the driving mechanism as claimed in claim 18 (Kim: see Fig 2B), wherein the base has a quadrilateral structure (Kim: see Fig 2B; element 12 formed in a quadrilateral shape), and the 3D circuit further has two conductive portions electrically connected to the resilient element, wherein the conductive portions are located at two diagonal corners of the quadrilateral structure (Kim: see Fig 2B; Para [0054]; circuit 18 has soldering opening at its corners).
Regarding claim 20, Kim in view of Jung discloses the driving mechanism as claimed in claim 18 (Kim: see Fig 2B), wherein the base has a quadrilateral structure, and the 3D circuit further has a conductive portion electrically connected to the resilient element (Kim: see Fig 2B; Para [0054]; base 12 is a quadrilateral and circuit 18 has soldering openings for wires), wherein the conductive portion and the third conductive portion are located near the same side of the quadrilateral structure (Kim: see Fig 2B; Para [0054]; third portion and wire is located on the same side of the structure).

    PNG
    media_image2.png
    208
    299
    media_image2.png
    Greyscale
Regarding claim 21, Kim in view of Jung discloses the driving mechanism as claimed in claim 1 (Kim: see Fig 2B), wherein the first conductive portion and second conductive portion are connected to each other via a bent portion, wherein the bent portion is situated on the reference plane (Kim: see Fig 2B; second portion has a bent portion on reference plane, see attached picture).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0255016, of record) in view of Jung (US 2019/0170967, of record) as applied to claim 1 above, and further in view of Kim J. (US 9,794,459, of record). 
Regarding claim 9, Kim in view of Jung discloses the driving mechanism as claimed in claim 8. Lee does not disclose wherein the 3D circuit and the base are integrally formed by insert molding or Molded Interconnect Device (MID) technology. Kim in view of Jung and Kim J. are related because both teach a driving mechanism. 
Kim J. discloses a driving mechanism (see Fig 3), wherein the 3D circuit and the base are integrally formed by insert molding or Molded Interconnect Device (MID) technology (see Fig 3; Col 27, lines 40-58; MID is used to form circuit 222 and in turn said base). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Jung with wherein the 3D circuit and the base are integrally formed by insert molding or Molded Interconnect Device (MID) technology of Kim for the purposes of contouring the circuit board to allow for better placement of circuit within confines of the driving mechanism. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0255016, of record) in view of Jung (US 2019/0170967, of record) as applied to claim 1 above, and further in view of Li (US 2019/0246490, of record). 
Regarding claim 14, Kim in view of Jung discloses the driving mechanism as claimed in claim 5. Kim in view of Jung does not disclose wherein the wall forms at least a heat dissipation hole, and a part of the 3D circuit is exposed to the heat dissipation hole. Kim in view of Jung and Li are related because both teach a driving mechanism. 
Li discloses a driving mechanism (see Fig 2) wherein the wall forms at least a heat dissipation hole (see Fig 2; Para [0021]; holes 105 on heat dissipation area 103 on bottom wall of circuit), and a part of the 3D circuit is exposed to the heat dissipation hole (see Fig 2; circuit 20, has heat dissipation area 103 with holes 105). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Jung with wherein the wall forms at least a heat dissipation hole, and a part of the 3D circuit is exposed to the heat dissipation hole of Li for the purposes of maintaining optical and conductive properties through appropriate thermal management.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0255016, of record) in view of Jung (US 2019/0170967, of record) and Jung T. (US 2015/0261067). 
Regarding claim 22, Kim discloses a driving mechanism for moving an optical element (see Fig 1), comprising: a fixed module, having a housing and a base connected to the housing, wherein the housing has a top cover and a sidewall extending from an edge of the top cover along an optical axis of the optical element (see Fig 1; Para [0035, 0047]; a base 12 and a housing 11, top cover and sidewalls of housing extend from an edge of top cover along optical axis, connected to the base); a movable module, disposed between the housing and the base for holding the optical element, wherein the movable module is movable relative to the fixed module (see Fig 2B; Para [0032]; OIS carrier is movable and is placed between 12 and 11); a driving assembly for driving the movable module to move relative to the fixed module (see Fig 2B; Para [0041]; OIS driving units drive OIS carrier); a position-sensing element, disposed on the base to detect the movement of the movable module relative to the fixed module (see Fig 2B; Para [0042]; positioning sensors h2 and h3 located on top of base 12); and a 3D circuit, embedded in the base and electrically connected to the position-sensing element (see Fig 2B; Para [0035]; circuit 18 is embedded in base 12 and is connected to position-sensing elements), wherein the 3D circuit has a first conductive portion, a second conductive portion, and a third conductive portion electrically connected to each other (see Fig 2B; see annotated figure 2B), 
the first conductive portion extends in a first direction (see Fig 2B; see annotated figure 2B 1st portion extends in a 1st direction), wherein the second and third conductive portions are situated on a reference plane (see Fig 2B; see annotated figure 2B 2nd and 3rd portions extends in a vertical direction to coils c2 and c3 and sit on a reference plane), and the first direction is not parallel to the reference plane (see Fig 2B; first direction is not parallel to ref plane), the first direction is perpendicular to the optical axis (see Fig 2B; first direction is perpendicular to black dotted line indicating optical axis); and wherein the 3D circuit further has an end portion for connecting to an external circuit (see Fig 2B; 3D circuit 18 has element 180 that connects to an external circuit 19), and the first conductive portion has an upper surface parallel to a horizontal plane (see Fig 2B; first portion has upper surface parallel to horizontal plane), wherein the upper surface is located between the third conductive portion and the end portion in a vertical direction which is perpendicular to the horizontal plane (see Fig 2B; surface of 1st portion is between 180, the end portion, and the 3rd portion).
Kim does not disclose wherein the base has a wall extending in a direction parallel to the optical axis, and the position-sensing element is disposed on an inner surface of the wall; wherein the wall has a stopper contacting and restricting the movable module in a limit position, and the stopper is closer to the optical axis than the position-sensing element. Kim and Jung are related because both teach a driving mechanism for moving an optical element.
Jung discloses a driving mechanism for moving an optical element (see Fig 1) wherein the base has a wall extending in a direction parallel to the optical axis, and the position-sensing element is disposed on an inner surface of the wall (see Fig 7; Para [0263-0265]; sensor disposed directly on the base wall that extends parallel to the optical axis)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Jung with wherein the base has a wall extending in a direction parallel to the optical axis, and the position-sensing element is disposed on an inner surface of the wall of Kim for the purpose of improving the sensing the position of the optical element by better positioning it within the device.
Kim in view of Jung does not disclose wherein the wall has a stopper contacting and restricting the movable module in a limit position, and the stopper is closer to the optical axis than the position-sensing element. Kim in view of Jung and Jung T. are related because both teach a driving mechanism for moving an optical element.
Jung T. discloses driving mechanism for moving an optical element (see Fig 2) wherein the wall has a stopper contacting and restricting the movable module in a limit position, and the stopper is closer to the optical axis than the position-sensing element (see Fig 9; Para [0071]; stoppers 25 on wall of base contacting and restricting movable module 30 and stopper is closer to optical axis than sensor 110)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kim in view of Jung with wherein the wall has a stopper contacting and restricting the movable module in a limit position, and the stopper is closer to the optical axis than the position-sensing element of Jung T. for the purpose preventing damage to the device under unforeseen circumstances. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872        


/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872